Citation Nr: 1501766	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-35 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The evidence indicates that the Veteran was treated for multiple psychiatric disabilities, including PTSD, anxiety disorder and depressive disorder.  See December 2009 and 2011 VA outpatient treatment notes; May 2011 VA examination report.  In Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board has re-characterized the psychiatric issues on appeal as entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD.  This will provide the most favorable review of the Veteran's claim.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is associated with the Veteran's virtual and physical claims file.  

The Veteran also submitted additional evidence in July 2013, with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he suffers from PTSD as a result of his active military service.  Specifically, he states that he suffers from nightmares, memory loss, flashbacks and depression.  He also states that during service in Vietnam, he was a truck driver and was required to deliver resources to different camps.  During his deliveries, the Veteran states that he would constantly be in fear of being attacked and had to kill over 20 people who attempted to attack his truck.  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In February 2010, a memorandum was issued regarding the Veteran's reports that he was subjected to attacks every day.  This memorandum indicated that there was insufficient information to forward to Joint Services Records Research Center (JSRRC) in order to verify the stressors.  

The Board notes that, during the course of the appeal, the regulations governing PTSD were amended, effective July 13, 2010. 75 Fed. Reg. 39843 -52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

"[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).  

Here, the Veteran's DD 214 Form indicates that his military occupational specialty was a truck driver.  The Veteran's service personnel records indicate that he was a heavy truck driver in Vietnam.  The Veteran is also competent to report his experiences in service.  He testified that although he could not always remember the circumstances under which he served in Vietnam, he had nightmares about the experiences and he recalled the experiences after speaking with a fellow veteran who served in Vietnam.  Therefore, the Board finds that there is sufficient evidence to find that the Veteran's claimed stressors are consistent with the places, types and circumstances of the Veteran's service.  

In regard to the Veteran's PTSD claim, the Veteran has a current diagnosis of PTSD, but no VA or private examiner has opined as to what experience(s) or circumstances on which that diagnosis is based.  The Veteran was afforded a VA examination in May 2011 where the examiner noted the Veteran's treatment of symptoms of depression and PTSD, but found that the Veteran could not remember being in Vietnam.  Ultimately, she opined that the Veteran suffered from anxiety disorder, not otherwise specified, but did not offer an opinion as to whether it is at least as likely as not related to military service.  She further added that the Veteran's symptoms appear to be related to fear of hostile military or terrorist activity.  
Based on the above facts, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine the etiology of the Veteran's psychiatric disorders, to include PTSD and anxiety disorder.  

On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain up to date VA treatment records pertaining to the Veteran and associate with the claims file.

2.  Then, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, including PTSD, but not specifically limited to PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  Psychiatric testing should be accomplished.  The VA examiner's opinion should specifically address the following: 

(a) Diagnose all current psychiatric disabilities and provide a full multi-axial diagnosis.  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  If the criterion for a diagnosis of PTSD is not met, reconcile that determination with the diagnoses of PTSD of record.  See December 2009 VA treatment note showing PTSD diagnosis.

(b) If a diagnosis of PTSD is warranted, specify whether that diagnosis is related to the Veteran's fear of hostile military or terrorist activity while deployed in Iraq.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(c) If a diagnosis of PTSD is warranted, and is not due to a fear of hostile military or terrorist activity, specify the specific claimed in-service stressor or stressors upon which that diagnosis is based. 

(d) Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

A complete explanation must be provided for all opinions.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure that the information and opinion provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



